Title: From James Madison to George Washington, 24 October 1793
From: Madison, James
To: Washington, George


Dear SirOrange October 24th. 1793.
Your letter of the 14th. instant did not arrive till sunday night, and being not then at home, I did not receive it till last night. I now lose not a moment in complying with its request; tho’ I foresee it cannot reach you before you will have left Mount Vernon, and before you will probably have made up a final determination on some if not on all the questions proposed. These are
1. Ought the President to summon Congress at a time and place to be named by him? or,
2 If the President has no power to change the place, ought he to abstain from all interposition whatever? or
3. Ought he to notify the obstacle to a meeting at Philadelphia, state the defect of a regular provision for the exigency, and suggest his purpose of repairing to  as a place deemed most eligible for a meeting in the first instance?
4. What is the place liable to fewest objections?
From the best investigation I have been able to make in so short a time, the first expedient, tho’ most adequate to the exigency, seems to require an authority that does not exist under the Constitution and laws of the U. States.
The only passage in the Constitution in which such an authority could be sought is that which says “The President may, on extraordinary occasions, convene both Houses, or either of them.” But the obvious import of these terms is satisfied by referring them to the time only at which the extraordinary meeting is summoned. If indeed they included a discretion as to the place as well as the time, it would be unnecessary to recur to the expedient of altering the time in order to get at an alteration of the place. The President could as well alter the place without interfering with the time, as alter the time without interfering with the place. Besides; the effect of a change as to place would not be in all respects similar to a change as to time. In the latter case, an extraordinary session running into the period of an ordinary one, would allow the ordinary one to go on under all the circumstances prescribed by law. In the former case, this would not happen. The ordinary part of the Session would be held out of the place prescribed for it—unless prevented by a positive act for returning to it.
The obvious meaning here assigned to the phrase is confirmed by other parts of the Constitution. It is well known that much jealousy has always appeared in every thing connected with the residence of the General Government. The solicitude of the Constitution to appease this jealousy is particularly marked by the 1st. paragraph of section 6th & the 3d. paragraph of section 7th. of article I. The light in which these paragraphs must be viewed cannot well be reconciled with a supposition that it was meant to entrust the Executive alone with any power on that subject.
Laying aside the Constitution and consulting the law, the expedient seems to be no less inadmissible. The Act of July 1790 “establishing the temporary & permanent seat of the Government of the U. S.” cannot be understood to leave any such power in the President. And as the power, if exercised so as to interfere with the provision relating to the temporary seat, might beget an alarm lest, in the hands of a President unfriendly to the permanent seat, it should be turned on some pretext or other against that arrangement, prudential reasons unite with legal ones, for avoiding the precedent.
The 2d mode of treating the difficulty would seem to be best, if the danger at German Town were out of the way. A voluntary resort to that place might be relied on; and the members of the Legislature finding themselves together and with the President, might legalize the necessary steps, or if that should be thought wrong might deliberate and decide for themselves on the emergency. But as the danger might defeat such an expectation, it results that,
The 3d expedient is called for by the occasion; and being sufficient, is all that can be justified by it.
The 4th. point to be considered is the delicate one of naming the place.
In deciding this point, it would seem proper to attend first to the risk of the infection. This consideration lies, as you observe, against Trenton & Wilmington: secondly, to Northern and Southern jealousies. This applies to N. York and Annapolis: thirdly, to the disposition of Pennsylvania, which is entitled to some regard, as well by her calamity, as by the circumstance of her being in possession of the Government.
In combining these considerations we are led to look for some place within the State of Pennsylvania not materially different from Philada. in relation to North and South. Lancaster and Reading appear to have occurred. With the former I am but little acquainted. The latter I never saw. If the object of the Executive should be merely to put Congress in the most neutral situation possible for chusing a place for themselves, as would have been the case at German Town, Reading seems to have the better pretensions. If the object should be to provide a place at once marking an impartiality in the Executive, and capable of retaining Congress during the Session, Lancaster seems to claim a preference.
If the measure which my present view of the subject favors, should be deemed least objectionable, something like the following form might be given to it.
“Whereas a very dangerous and infectious malady which continues to rage in the City of Philada. renders it indispensable that the approaching Session of Congress should be held, as well as the Executive Department be for the present administered, at some other place: And whereas no regular provision exists for such an emergency; so that unless some other place be pointed out, at which the members of Congress may assemble in the first instance, great embarrasments may happen: Under these peculiar circumstances I have thought it incumbent on me to notify the obstacle to a meeting of Congress at the ordinary place of their Session; and to recommend that the several members assemble at  in the State of  at which place I shall be ready to meet them.
G. W. P. U. S.[”]
With sentiments of the highest respect and attachment I remain, Dear Sir, your affectionate humble servant
Js. Madison Jr.
